PER CURIAM.
This appeal seeks reversal of an order denying the plaintiffs in the trial court equitable distribution.
The appellee has confessed error, and the order under review be and the same is hereby reversed upon the authority of Williams v. Gateway Insurance Company, Fla. 1976, 331 So.2d 301.1
Therefore, the order denying equitable distribution is reversed and the cause is remanded to the trial court for further proceedings.
Reversed and remanded, with directions.

. It is, of course, obvious that this case was not available to the trial court at the time of the entry of the order under review.